DETAILED ACTION
The response received on 7/15/2022 has been placed in the file and was considered by the examiner.  An action on the merit follows.
Response to Amendment
The amendments filed on 2022 July 15 have been fully considered.  Response to these amendments is provided below.

Summary of Amendment/ Arguments and Examiner’s Response:
The applicant has provided minor amendments to the claims.  ON page 9 of the remarks, the applicant addresses the amendments in regards to correcting the 112 rejections.
Amendments overcome the previous 112 rejections.
On page 10, the applicant argues that Smilde does not claim two layers having a different pitch.
The applicant does not claim that the layers have different pitches, only that they each have a pitch.  If the applicant wishes for such a limitation to be interpreted in the claim, the applicant must provide such a limitation in the claim.  Even so, Smilde teaches that the pitches are located in different areas, as seen in fig. 7e.
The applicant continues to argue on page 10 that the images of the top and bottom layers do not fall on two different planes separated by a distance greater than 2 micrometers, and explains that Smilde shifts the diffraction pattern which would result in an overlap between the two, and thus the resultant images of the top and bottom grating do not appear in at least two planes that are mutually separated by a perpendicular distance greater than .2 micrometers.
The applicant is providing an interpretation of an image of the first periodic structure and an image of the second periodic structure to mean something more specific than is claimed.  Smilde teaches the newly claimed limitation, however, as explained below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 9, 10, 12, 15-17, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S Patent Application Publication NO. 20160291481 (Smilde et al).
Regarding claim 1, Smilde et al discloses A method of measuring misregistration to manufacture semiconductor device wafers comprising: providing a multilayered semiconductor device wafer (fig. 1, W, fig. 3, W, fig. 4, fig. 7) comprising at least a first layer and a second layer (fig. 7(a-g)), said wafer including at least one misregistration measurement target formed thereon (fig. 4), said target including a first periodic structure formed together with said first layer and having a first pitch (fig. 7(e), item 603 with pitch of P) and a second periodic structure formed together with said second layer and having a second pitch (fig. 7(e), item 608); imaging said first layer and said second layer in a first orientation (page 6, paragraph 79, image of gratings) with a misregistration metrology tool employing light having at least one first wavelength, first order diffraction beams of the tool of fig. 3 (page 6, paragraph 79), that causes an image of said first periodic structure and an image of said second periodic structure to appear in at least two planes that are mutually separated by a perpendicular distance greater than 0.2 um, i.e. the images in the image taken in step 6, paragraph 79 that define the planes that define the distance between the structures which is separated by a distance of p/2 in fig. 7e, which is 600/2=300nm, which is greater than .2 um (fig. 7(e), page 6, paragraph 85), or the images defined by the region of interests of fig. 6, s4, in which the different gratings are identified and thus appear in at least two planes mutually separated by a distance greater than .2 um, which can be seen in fig. 7(e), for example, in which the surface of the gratings are separated my more than the P/2 which was determined to be greater than .2 um, as explained above; analyzing results of said imaging of said first periodic structure and said second periodic structure in said first orientation thereby generating first analysis results, the region of interest results (page 6, paragraph 80); imaging said first layer and said second layer in a second orientation with said misregistration metrology tool employing light having said at least one first wavelength that causes images of both said first periodic structure and said second periodic structure to appear in said at least two planes by rotating the substrate by 180 degrees and imaging it (page 6, paragraph 79); analyzing results of said imaging of said first periodic structure and said second periodic structure in said second orientation thereby generating second analysis results, the region of interest results (page 6, paragraph 80); thereafter adjusting at least one parameter of said misregistration metrology tool using a parameter adjuster based on said first and second analysis results, wince the parameters of performance are fed back for improvement of the lithographic process (page 6, paragraph 81); and thereafter measuring misregistration between said first layer and said second layer (page 6, paragraph 81).  
Regarding claim 12, Smilde et al discloses a system for measuring misregistration to  manufacture of semiconductor device wafers (fig. 1, 3), the system comprising: at least one imager (fig. 3, item 23) configured to image in both a first and second orientation (page 5, paragraph 73, page 6, paragraph 79) at least a first layer and a second layer of a multilayered semiconductor device wafer (fig. 7(e)), said wafer comprising at least one misregistration measurement target formed thereon (fig. 4), said target comprising a first periodic structure formed together with said first layer and having a first pitch (fig. 7(e), item 602, P) and a second periodic structure formed together with said second layer and having a second pitch (fig. 7(e), item 68, P), said at least one imager employing light having at least one first wavelength (page 6, paragraph 79) that causes an image of said first periodic structure and an image of said second periodic structure to appear in at least two planes that are mutually separated by a perpendicular distance greater than 0.2 um, i.e. the images in the image taken in step 6, paragraph 79 that define the planes that define the distance between the structures which is separated by a distance of p/2 in fig. 7e, which is 600/2=300nm, which is greater than .2 um (fig. 7(e), page 6, paragraph 85), or the images defined by the region of interests of fig. 6, s4, in which the different gratings are identified and thus appear in at least two planes mutually separated by a distance greater than .2 um, which can be seen in fig. 7(e), for example, in which the surface of the gratings are separated my more than the P/2 which was determined to be greater than .2 um, as explained above; and a parameter adjuster configured to: analyze results of imaging of said first layer and said second layer in said first orientation, thereby generating first analysis results, the region of interest results of the first image (page 6, paragraph 80); analyze results of imaging of said first layer and said second layer in said second orientation, thereby generating second analysis results, the region of interest results of the second image (page 6, paragraph 80); and adjust at least one parameter of said system based on said results of said first orientation and said second orientation, the parameter that is fed back for improvement of the lithographic process (page 6, paragraph 81).
Regarding claim 4, Smilde et al discloses calculating a difference between said first analysis results and said second analysis results (page 6, paragraph 81).  
Regarding claim 5, Smilde et al discloses said at least one parameter is adjusted separately for misregistration measured along a first axis and for misregistration measured along a second axis, since patterns are disposed in a first axis, i.e. a x direction, and a y axis, i.e. a second direction and the parameters are adjusted separately for each of the patterns  (page 8, paragraphs 100-103).  
Regarding claim 6, Smilde et al discloses said first orientation and said second orientation differ by 180 degrees (page 6, paragraph 79).
Regarding claim 9, Smilde et al discloses said imaging said first layer and said second layer are performed by a single imager, i.e. the CCD imager (page 5, paragraph 73, fig. 3, item 23) .  
Regarding claim 10, Smilde et al discloses said imaging said first layer is performed by a first imager, the CCD elements that correspond to the first layer (page 5, paragraph 73)  and said imaging of said second layer is performed by a second imager, the CCD elements that correspond to the second layer (page 5, paragraph 73).  
Claims 15-17, 20 and 21 are rejected for the same reasons as claims 4-6, 9 and 10, respectively  Thus, the arguments analogous to that presented above for claims 4- 6, 9 and 10 are equally applicable to claims 15- 17, 20 and 21.  Claims 15-17, 20 and 21 distinguish from claims 4-6, 9 and 10 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smilde et al in view of U.S. Patent Application Publication No. 20090046373 (Ryzhikov et al).
Regarding claim 2, Smilde et al discloses all of the claimed elements as set forth above and incorporated herein by reference. Smilde et al further discloses said at least one parameter is operative to offset an error in misregistration measurement and providing it as feedback (page 6, paragraph 81).
Smilde et al does not disclose expressly feedback is parameters adjusted due to poor telecentricity.
Ryzhikov et al discloses feedback is parameters adjusted due to poor telecentricity (page 1, paragraph 8).
Smilde et al and Ryzhikov et al are combinable because they are from the same field of endeavor, i.e. lithographic processing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to correct for telecentricity.
The suggestion/motivation for doing so would have been to provide a more robust system by accounting for all types of errors.
Therefore, it would have been obvious to combine Smilde et al with the adjusting due to poor telecentricity of Ryzhikov et al to obtain the invention as specified in claim 2.
Claim 13 is rejected for the same reasons as claim 2.  Thus, the arguments analogous to that presented above for claim 2 are equally applicable to claim 13.  Claim 13 distinguishes from claim 2 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
	
Claims 7, 8, 18 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smilde et al in view of U.S. Patent Application Publication NO. 20070153253 (Van Buel et al)
Regarding claim 7, Smilde et al discloses all of the claimed elements as set forth above and incorporated herein by reference.
Smilde et al does not disclose expressly image of said first periodic structure is a Talbot image.  
Van Buel et al discloses images of periodic structures on a substrate is a Talbot image (page 11, paragraph 145).  
Smilde et al & Van Buel et al are combinable because they are from the same field of endeavor, i.e. imaging a substrate.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to obtain a Talbot image
The suggestion/motivation for doing so would have been to provide a user-friendly system that has an established means of obtaining images of gratings.
Therefore, it would have been obvious to combine Smilde et al with the Talbot images of Van Buel et al to obtain the invention as specified in claim 7.
Regarding claim 8, Smilde et al discloses said image of the first periodic structure and said image of said second periodic structure are of the same type of images (page 6, paragraph 79). Van Buel et al discloses images of periodic structures on a substrate is a Talbot image (page 11, paragraph 145).  
Claims 18 and 19 are rejected for the same reasons as claims 7 and 8, respectively.  Thus, the arguments analogous to that presented above for claims 7 and 8 are equally applicable to claims 18 and 19.  Claims 18 and 19 distinguish from claims 7 and 8 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
	
Allowable Subject Matter
Claims 3, 11, 14 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        7/27/2022